EXHIBIT REVOLVING CREDIT AGREEMENT dated as of March 28, 2008 among ROLLINS, INC., as Borrower, THE LENDERS FROM TIME TO TIME PARTY HERETO, SUNTRUST BANK, as Administrative Agent and BANK OF AMERICA, N.A., as Syndication Agent SUNTRUST ROBINSON HUMPHREY, INC., as Joint Lead Arranger and Book Manager and BANC OF AMERICA SECURITIES LLC, as Joint Lead Arranger TABLE OF CONTENTS Page ARTICLE IDEFINITIONS; CONSTRUCTION 1 Section 1.1. Definitions 1 Section 1.2. Classifications of Loans and Borrowings 19 Section 1.3. Accounting Terms and Determination 19 Section 1.4. Terms Generally 19 ARTICLE IIAMOUNT AND TERMS OF THE REVOLVING COMMITMENTS 20 Section 2.1. General Description of Facilities 20 Section 2.2. Revolving Loans 20 Section 2.3. Procedure for Revolving Borrowings 20 Section 2.4. Swingline Commitment 21 Section 2.5. Funding of Borrowings 22 Section 2.6. Interest Elections 23 Section 2.7. Optional Reduction and Termination of Revolving Commitments 24 Section 2.8. Repayment of Loans 24 Section 2.9. Evidence of Indebtedness 25 Section 2.10. Optional Prepayments 25 Section 2.11. Interest on Loans 26 Section 2.12. Fees 26 Section 2.13. Computation of Interest and Fees 27 Section 2.14. Inability to Determine Interest Rates 27 Section 2.15. Illegality 28 Section 2.16. Increased Costs 28 Section 2.17. Funding Indemnity 30 Section 2.18. Taxes 30 Section 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs 32 Section 2.20. Letters of Credit 33 Section 2.21. Increase of Revolving Commitments; Additional Lenders 37 Section 2.22. Mitigation of Obligations 38 Section 2.23. Replacement of Lenders 39 ARTICLE IIICONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT 39 Section 3.1. Conditions To Effectiveness 39 Section 3.2. Each Credit Event 41 Section 3.3. Delivery of Documents 42 ARTICLE IVREPRESENTATIONS AND WARRANTIES 42 Section 4.1. Existence; Power 42 Section 4.2. Organizational Power; Authorization 42 Section 4.3. Governmental Approvals; No Conflicts 43 Section 4.4. Financial Statements 43 Section 4.5. Litigation and Environmental Matters 43 Section 4.6. Compliance with Laws and Agreements 43 Section 4.7. Investment Company Act, Etc. 44 Section 4.8. Taxes 44 Section 4.9. Margin Regulations 44 Section 4.10. ERISA 44 Section 4.11. Ownership of Property 44 Section 4.12. Disclosure 45 Section 4.13. Labor Relations 45 Section 4.14. Subsidiaries 45 Section 4.15. Insolvency 46 Section 4.16. OFAC 46 Section 4.17. Patriot Act 46 ARTICLE VAFFIRMATIVE COVENANTS 46 Section 5.1. Financial Statements and Other Information 46 Section 5.2. Notices of Material Events 48 Section 5.3. Existence; Conduct of Business 48 Section 5.4. Compliance with Laws, Etc. 49 Section 5.5. Payment of Obligations 49 Section 5.6. Books and Records 49 Section 5.7. Visitation, Inspection, Etc. 49 Section 5.8. Maintenance of Properties; Insurance 49 Section 5.9. Use of Proceeds and Letters of Credit 49 Section 5.10. Additional Subsidiaries 50 Section 5.11. Further Assurances 50 ARTICLE VIFINANCIAL COVENANTS 51 Section 6.1. Leverage Ratio 51 ARTICLE VIINEGATIVE COVENANTS 51 Section 7.1. Indebtedness and Preferred Equity. 51 Section 7.2. Negative Pledge 52 Section 7.3. Fundamental Changes 53 Section 7.4. Investments, Loans, Etc. 53 Section 7.5. Restricted Payments 55 Section 7.6. Sale of Assets 55 Section 7.7. Transactions with Affiliates 56 Section 7.8. Restrictive Agreements 56 Section 7.9. Sale and Leaseback Transactions 56 Section 7.10. Hedging Transactions 57 Section 7.11. Permitted Subordinated Indebtedness 57 Section 7.12. Accounting Changes 57 Section 7.13. Lease Obligations 57 ARTICLE VIIIEVENTS OF DEFAULT 58 Section 8.1. Events of Default 58 ii ARTICLE IXTHE ADMINISTRATIVE AGENT 60 Section 9.1. Appointment of Administrative Agent 60 Section 9.2. Nature of Duties of Administrative Agent 61 Section 9.3. Lack of Reliance on the Administrative Agent 62 Section 9.4. Certain Rights of the Administrative Agent 62 Section 9.5. Reliance by Administrative Agent 62 Section 9.6. The Administrative Agent in its Individual Capacity 62 Section 9.7. Successor Administrative Agent 63 Section 9.8. Authorization to Execute other Loan Documents 63 Section 9.9. Syndication Agent. 63 ARTICLE XMISCELLANEOUS 64 Section 10.1. Notices 64 Section 10.2. Waiver; Amendments 65 Section 10.3. Expenses; Indemnification 67 Section 10.4. Successors and Assigns 68 Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process 72 Section 10.6. Waiver Of Jury Trial 73 Section 10.7. Right of Setoff 73 Section 10.8. Counterparts; Integration 73 Section 10.9. Survival 73 Section 10.10. Severability 74 Section 10.11. Confidentiality 74 Section 10.12. Interest Rate Limitation 74 Section 10.13. Waiver of Effect of Corporate Seal 75 Section 10.14. Patriot Act 75 iii Schedules Schedule I - Applicable Margin and Applicable Percentage Schedule II Revolving Commitment Amounts Schedule 2.20 - Existing Letters of Credit Schedule 4.5 - Environmental Matters Schedule 4.14 - Subsidiaries Schedule 7.1 - Outstanding Indebtedness Schedule 7.2 - Existing Liens Schedule 7.4 - Existing Investments Exhibits Exhibit A - Form of Revolving Credit Note Exhibit B - Form of Swingline Note Exhibit C - Form of Assignment and Acceptance Exhibit D - Form of Subsidiary Guaranty Agreement Exhibit 2.3 - Form of Notice of Revolving Borrowing Exhibit 2.4 - Form of Notice of Swingline Borrowing Exhibit 2.6 - Form of Notice of Continuation/Conversion Exhibit 3.1(b)(v) - Form of Secretary’s Certificate Exhibit 3.1(b)(viii) - Form of Officer’s Certificate Exhibit 5.1(c) - Form of Compliance Certificate iv REVOLVING CREDIT AGREEMENT THIS REVOLVING CREDIT AGREEMENT (this “Agreement”)is made and entered into as of March 28, 2008, by and among Rollins, Inc., a Delaware corporation (the “Borrower”), the several banks and other financial institutions and lenders from time to time party hereto (the “Lenders”), and SUNTRUST BANK, in its capacity as administrative agent for the Lenders (the “Administrative Agent”), as issuing bank (the “Issuing Bank”) and as swingline lender (the “Swingline Lender”). W I T N E S S E T H: WHEREAS, the Borrower has requested that the Lenders establish a $175,000,000revolving credit facility in favor of the Borrower; WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the Issuing Bank and the Swingline Lender to the extent of their respective Revolving Commitments as defined herein, are willing severally to establish the requested revolving credit facility, letter of credit subfacility and the swingline subfacility in favor of the Borrower. NOW, THEREFORE, in consideration of the premises and the mutual covenants herein contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank and the Swingline Lender agree as follows: ARTICLE I DEFINITIONS; CONSTRUCTION Section 1.1.Definitions.In addition to the other terms defined herein, the following terms used herein shall have the meanings herein specified (to be equally applicable to both the singular and plural forms of the terms defined): “Additional Lender” shall have the meaning given to suchterm in
